OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the judgment of Supreme Court, New York County, reinstated.
The parties on this appeal having entered into an arbitration agreement contained in the Code of the National Association of Securities Dealers, Inc. (NASD), which at all times provided, among other things, that “[t]he arbitrators shall be empowered to interpret and determine the applicability of all provisions under this Code which interpretation shall be final and binding upon the parties”, we hold that thg arbitrators are empowered to decide (1) whether the 1973 or the 1978 code applies; and (2) whether appellant’s employment compensation claims are within the ambit of the code (see Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Amer., 37 NY2d 91).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.